DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

EXAMINER'S AMENDMENT
  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Ho on 08/16/2022.

The application has been amended as follows: 

Claim 1: Please replace claim 1 with the following:
1. A method for realizing a video information preview, applied in a client, comprising: 
determining, when it is detected by the client that a progress bar of a video played on the client is dragged by a user, corresponding preview information from a description file to be downloaded into the client according to position information about dragging of the progress bar, wherein the description file is configured for describing the preview information of the video at different time points, the description file comprises index documents for the preview information, and the index documents for the preview information comprise a poster primary index file and a plurality of sub-index description files; wherein the poster primary index file is configured to record index information of posters of the video at different time points, and the plurality of sub-index description files are configured to record index information of thumbnails at different resolutions corresponding to one of the posters in the poster primary index file; and 
presenting the downloaded preview information of the video in a manner that meets display requirements of the client, 
wherein before said determining corresponding preview information from the description file downloaded into the client according to position information about dragging of the progress bar, the method comprises: 
finding, from the plurality of sub-index description files of the poster primary index file downloaded when the video is played, a sub-index description file of thumbnails having a resolution matching a display resolution requirement of the client to download the preview information of the video when detecting the progress bar is dragged.

Claim 6: Please replace the phrase of “claim 5” at line 1 with the phrase “claim 1”.
Claim 11: Please replace claim 11 with the following:
11. A non-transitory computer readable storage medium, storing computer executable instructions, which are configured to execute a method for realizing a video information preview, wherein the method is applied in a client and comprises: 
determining, when it is detected by the client that a progress bar of a video played on the client is dragged by a user, corresponding preview information from a description file to be downloaded into the client according to position information about dragging of the progress bar, wherein the description file is configured for describing the preview information of the video at different time points, the description file comprises index documents for the preview information, and the index documents for the preview information comprise a poster primary index file and a plurality of sub-index description files; wherein the poster primary index file is configured to record index {YUHONG-19071-USPT/01568867v1} 4information of posters of the video at different time points, and the plurality of sub-index description files are configured to record index information of thumbnails at different resolutions corresponding to one of the posters in the poster primary index file; and 
presenting the downloaded preview information of the video in a manner that meets display requirements of the client,
wherein before said determining corresponding preview information from the description file to be downloaded into the client according to position information about dragging of the progress bar, the method comprises: 
finding, from the plurality of sub-index description files of the poster primary index file downloaded when the video is played, a sub-index description file of thumbnails having a resolution matching a display resolution requirement of the client to download the preview information of the video when detecting the progress bar is dragged.


Claim 17: Please replace the phrase of “claim 16” at line 2 with the phrase “claim 11”.


Allowable Subject Matter

Claims 1-4, 6, 11, 13-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1 and claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalimba et al (US 2016/0365126) teaches “Real-Time Positioning of Current-Playing-Position Marker on Progress Bar and Index File Generation for Real-Time Content”.
Lou et al (US 2014/0105576) teaches “Video Processing Method Apparatus”.
Swartz (US 2009/0164601) teaches “System and Method for Providing a Primary Video Stream with a Secondary Video Stream for Display on an Electronic Device”.
Mann et al (US 2016/0321781) teaches “System and Method for Multi-Resolution Raster Data Processing”.
Xue (US 2018/0205976) teaches “Method and Apparatus of Obtaining Video Fragment”.
Wei (US 2014/0095593) teaches “Method and Apparatus for Transmitting Data File to Client”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421